Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
16, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00136-CV



                IN RE SOUTHWEST AIRLINES CO., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               281st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-28295

                         MEMORANDUM OPINION

      On February 19, 2019, relator Southwest Airlines Co. filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Christine
Weems, presiding judge of the 281st District Court of Harris County, to set aside her
February 4, 2019 order granting the motion to compel filed by the real party in
interest and denying relator’s motion for protection subject to the provisions of the
order.

         Relator has not shown that it is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus. We lift our stay order entered on
February 22, 2019.


                                    PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                           2